 

Exhibit 10.7

 

BRIDGE BANCORP, INC.

AMENDED AND RESTATED DIRECTORS DEFERRED COMPENSATION PLAN

 

ARTICLE I

PREAMBLE

 

Effective as of April 1, 2009 (the “Effective Date”), and as amended and
restated on April 28, 2015, Bridge Bancorp, Inc. (the “Company”) hereby
establishes the Bridge Bancorp, Inc. Amended and Restated Directors Deferred
Compensation Plan (the “Plan”) to allow members of the board of directors
(“Director”) of the Company and Bridgehampton National Bank (the “Bank”), the
wholly-owned subsidiary of the Company, the opportunity to defer all or a
portion of the Annual Retainer in effect and payable for serving as a Director
and to have such amounts invested in shares of common stock of the Company
(“Company Stock”).

 

ARTICLE II

DEFINITIONS

 

2.1        Annual Retainer. “Annual Retainer” shall mean the amount of the
annual retainer that would have otherwise been paid to a Director for the Plan
Year in which the Director’s deferral election is in effect pursuant to Article
V. The Annual Retainer shall be deemed to have been earned and paid to the
Director as soon as practicable following the Company’s annual shareholder
meeting for each Plan Year provided that the Director is either duly elected or
continues to serve on the Board of Directors of the Company following the
Company’s annual shareholder meeting. The amount of the Annual Retainer that a
Director may voluntarily defer to the Plan shall exclude the amount of the
Automatic Deferral.

 

2.2        Beneficiary. “Beneficiary” shall mean the person, persons, or entity
designated by the Director as provided in Article VII to receive any benefit
payable under the Plan with respect to the Director after his or her death.

 

2.3        Benefit. “Benefit” shall mean the value of the vested Restricted
Stock Units that are credited to the Director’s Deferred Compensation Account.

 

2.4        Change in Control. “Change in Control” means (1) a change in
ownership of the Company or the Bank under paragraph (i) below, or (2) a change
in effective control of the Company or the Bank under paragraph (ii) below, or
(3) a change in the ownership of a substantial portion of the assets of the
Company or the Bank under paragraph (iii) below:

 

(i)Change in the ownership of the Company or the Bank. A change in the ownership
of the Company or the Bank shall occur on the date that any one person, or more
than one person acting as a group (as defined in Treasury Regulation
1.409A-3(i)(5)(v)(B)), acquires ownership of stock of the corporation that,
together with stock held by such person or group, constitutes

 

 

 

 

more than 50% of the total fair market value or total voting power of the stock
of such corporation; or

 

(ii)Change in the effective control of the Company or the Bank. A change in the
effective control of the Company or the Bank shall occur on the date that either
(1) any one person, or more than one person acting as a group (as defined in
Treasury Regulation 1.409A-3(i)(5)(vi)(D)), acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) ownership of stock of the Company or the Bank possessing 30% or more
of the total voting power of the stock of the Company or the Bank; or (2) a
majority of members of the Company’s or the Bank’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the corporation’s board of
directors prior to the date of the appointment or election, provided that this
sub-paragraph (2) is inapplicable where a majority shareholder of the Company or
the Bank is another corporation; or

 

(iii)Change in the ownership of a substantial portion of the Company’s or Bank’s
assets. A change in the ownership of a substantial portion of the Company’s or
the Bank’s assets shall occur on the date that any one person, or more than one
person acting as a group (as defined in Treasury Regulation
1.409A-3(i)(5)(vii)(C)), acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
assets from the Company or the Bank that have a total gross fair market value
equal to or more than 40% of the total gross fair market value of all of the
assets of the corporation immediately prior to such acquisition or acquisitions.
For this purpose, gross fair market value means the value of the assets of the
corporation, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets. There is no Change in
Control event under this paragraph (iii) when there is a transfer to an entity
that is controlled by the shareholders of the transferring corporation
immediately after the transfer.

 

2.5        Deferred Compensation Account. “Deferred Compensation Account” shall
mean an account maintained by the Company for each Director who has elected to
defer his or her Annual Retainer in accordance with Article V.

 

2.6        Payment Date. “Payment Date” shall mean the date on which the
Director is entitled to receive his or her Benefit under the Plan. It shall be
the earlier of: (i) the Director’s cessation of service for any reason,
including death or disability, (ii) a Change in Control, or (iii) a specified
date. For purposes of this Plan, a Director’s “cessation of service” shall be
construed to require a “separation from service” as defined in accordance with
Code Section 409A. Whether a Director has a “separation from service” will be
determined based on facts and circumstances, but generally requires that the
Director no longer serves on the board of directors of the Company, the Bank, or

 

 2 

 

 

any member of a controlled group of corporations with the Company or Bank within
the meaning of Treasury Regulation 1.409A-1(a)(3).

 

2.7        Plan Year. “Plan Year” shall mean shall mean the twelve (12) month
period from May 1 to April 30 of each year.

 

2.8        Restricted Stock Units. “Restricted Stock Units” shall represent
shares of Company Stock, with each Restricted Stock Unit representing one share
of Company Stock.

 

ARTICLE III

ADMINISTRATION

 

3.1        Committee Duties. The Board shall appoint a committee of not less
than three (3) members to administer and interpret the Plan (the “Committee”).
Members of the Committee shall be selected by the board of directors of the
Company in its sole discretion and any member of the Committee may be removed by
the board at any time, with or without cause. Members of the Committee may be
participants under the Plan. The Committee shall have the authority to adopt,
amend, interpret and enforce rules and regulations for the operation and
administration of the Plan and decide or resolve any and all questions relating
to the Plan.

 

3.2        Agents. In the administration of the Plan, the Committee may, from
time to time, employ agents and delegate to them such administrative duties as
it sees fit and consult with counsel who may be counsel to the Company and Bank.

 

3.3        Binding Effect of Decisions. Any decision or action of the Committee
relating to the Plan shall be final, conclusive and binding upon all
participants, Beneficiaries and other persons having any interest in the Plan.

 

ARTICLE IV

ELIGIBILITY AND CONTRIBUTIONS

 

4.1        Eligibility. All current and future Directors of the Company and Bank
are eligible to participate in the Plan.

 

4.2        Timing of Initial Deferral Election.

 

(a)         Generally. Each Director shall have the right to elect to defer the
receipt of all or any part of his or her Annual Retainer, with such deferred
compensation to be payable at the time or times and in the manner herein stated.

 

(b)         Current Directors. Each Director as of the Effective Date that
desires to defer the receipt of his or her Annual Retainer otherwise payable for
the Plan Year commencing on May 1, 2009 must execute and deliver to the Company
a “Deferral Election Form,” in the form attached hereto as Exhibit A, between
April 1, 2009 and April 30, 2009. If a Director submits an executed Deferral
Election Form to the Company after April 30, 2009, such Deferral Election Form
shall

 

 3 

 

 

apply to services performed in the Plan Year next following the Plan Year in
which the Company receives the executed Deferral Election Form.

 

(c)         New Directors. Notwithstanding anything in the Plan to the contrary,
in the case of the first year in which an individual becomes a Director on or
after May 1, 2009, an election to defer all or any part of his or her Annual
Retainer may be made within thirty (30) of the date the individual becomes a
Director. Such election will be effective as of the first day of the month
immediately following the month in which a Director executes and delivers to the
Company a Deferral Election Form, in the form attached hereto as Exhibit A.
Under no circumstances may a Director defer compensation to which the Director
has already attained, at the time of deferral, a legally enforceable right to
receive such compensation. If a Director submits an executed Deferral Election
Form to the Company more than thirty (30) days after he or she first became a
Director, such Deferral Election Form shall apply to services performed in the
Plan Year next following the Plan Year in which the Company receives the
executed Deferral Election Form.

 

4.3        Subsequent Deferral Elections. An election to defer the Director’s
Annual Retainer shall continue in effect until changed or revoked. The Committee
may permit a Director to change his or her deferral election for a subsequent
Plan Year, provided that a subsequent deferral election is made on or prior to
the December 15th preceding the Plan Year in which such income shall be earned.
All changes and revocations shall be made in writing on a Deferral Election
Form, attached hereto as Exhibit A. A subsequent deferral election shall apply
to all deferrals on a going forward basis until changed or revoked (and may not
apply to previous deferrals).

 

4.4Automatic Deferral. As soon as practicable following the Company’s annual
shareholder meeting for each Plan Year, the Company and/or Bank will contribute
an amount, as determined at the discretion of the Compensation Committee and/or
Board of Directors (which may be pro-rated for a new Director), to the Plan on
behalf of each Director (the “Automatic Deferral”), provided that the Director
is either duly elected or continues to serve on the Board of Directors of the
Company following the Company’s annual shareholder meeting for the applicable
Plan Year, subject to all terms and conditions of the Plan.

 

(a)Generally. Since the Company and/or Bank will contribute the Automatic
Deferral (i.e., a non-elective Company contribution), as soon as practicable
following the Company’s annual shareholder meeting, a Director will not complete
a deferral election form with respect to the Automatic Deferral. The Board of
Directors of the Company and/or Compensation Committee may determine to
discontinue the Automatic Deferral by resolutions.

 

(b)Payment Date. The Automatic Deferral(s) shall be paid as of the Payment Date;
however, for purposes of the Automatic Deferral, the Payment Date shall not be a
specified date but a distribution shall be made at the earlier of the Director’s
cessation of service for any reason, including death or disability, or a Change
in Control.

 

 4 

 

 

(c)Form of Distribution. The Automatic Deferral shall be distributed to a
Director as indicated on the Director’s Automatic Deferral Payment Form. New
Directors must complete an Automatic Deferral Payment Form within thirty (30)
days of the date the individual becomes a Director. The Director’s election to
receive a distribution by lump sum or installments shall be irrevocable. The
Committee shall track the different payment forms and payment times for
voluntary deferrals and Automatic Deferrals. If a Director does not complete an
Automatic Deferral Payment Form, his or her Automatic Deferrals will be paid by
lump sum upon the attainment of a Payment Date.

 

(d)All Other Terms and Conditions of the Plan Apply. Except as described in this
Section 4.4, all other terms and conditions of the Plan apply to the Automatic
Deferrals, including (i) crediting the Automatic Deferrals as Restricted Stock
Units, (ii) distributing the amounts in the form of Company Stock, and (iii) the
vesting schedule set forth in Section 5.4 of the Plan.”

 

ARTICLE V

ACCOUNT AND INVESTMENT

 

5.1        Crediting the Deferred Compensation Account. As soon as practicable
following the Company’s annual shareholder meeting for each Plan Year, the
Director’s Annual Retainer for such Plan Year shall be deferred in accordance
with the Director’s Deferral Election and exchanged for Restricted Stock Units
provided that the Director is either duly elected or continues to serve on the
Board of Directors of the Company following the Company’s annual shareholder
meeting. The Restricted Stock Units shall be issued from the 2006 Stock-Based
Incentive Plan, 2012 Stock-Based Incentive Plan, or its successor, and credited
to the Director’s Deferred Compensation Account. The number of Restricted Stock
Units credited to the Director’s Deferred Compensation Account shall equal the
dollar amount credited to such account divided by the fair market value of one
share of Company Stock. Fair market value is to be determined based on the
trailing 10-day average closing price of Company Stock immediately preceding the
date of the annual shareholder meeting. Fractional Restricted Stock Units will
be used.

 

5.2        Dividends on Restricted Stock Units. Each Restricted Stock Unit
allocated to the Director’s Deferred Compensation Account shall be deemed to pay
dividends as if it were one share of Company Stock, and any such deemed
dividends will result in the crediting of additional Restricted Stock Units to
the Deferred Compensation Account as of (i) the same day the cash dividends are
actually paid on Company Stock if the Company maintains a Dividend Reinvestment
Plan, or (ii) the same day the cash dividends are actually reinvested in Company
Stock under the Company’s Dividend Reinvestment Plan.

 

5.3        No Voting Rights. The Restricted Stock Units shall not have any
shareholder voting rights.

 

5.4        Vesting. If the Director’s cessation of service occurs on or before
the last day of the Plan Year, the Restricted Stock Units and any dividends that
were credited to the Director’s Deferred

 

 5 

 

 

Compensation Account during such Plan Year shall be prorated by multiplying such
number of Restricted Stock Units by a fraction, the numerator of which is the
number of full or partial months of service completed by such Director as
measured from the first day of the Plan Year in which the Director’s cessation
of service occurs, and the denominator of which is 12. After each Plan Year, a
Director shall be one-hundred percent (100%) vested in his or her Annual
Retainer for such Plan Year. Notwithstanding the foregoing, a Director’s
Deferred Compensation Account shall become 100% vested in the event of
disability, death or retirement, as such terms are defined under the Company’s
2006 Stock-Based Incentive Plan.

 

5.5        Statement of Accounts. Within 90 days after the close of each Plan
Year, the Company shall submit to the Director a statement in such form as the
Company deems desirable setting forth the balance as of the last day of the Plan
Year in the Director’s Deferred Compensation Account.

 

ARTICLE VI

DISTRIBUTION AND CHANGES IN PAYMENT ELECTIONS

 

6.1        General. A Director’s Deferred Compensation Account may not be
distributed prior to a Payment Date as set forth in Section 2.6. The amounts
credited to a Director’s Deferred Compensation Account shall be distributed to a
Director as indicated on the applicable Director’s Deferral Election Form, a
copy of which is attached as Appendix A, and the Committee shall track, if
applicable, the deferrals for different Plan Years that may be governed by
numerous Deferral Election Forms. Any distribution from the Deferred
Compensation Account must be solely in the form of whole shares of Company Stock
and cash will not be distributed in lieu of fractional shares. Any fractional
share shall be rounded up to the nearest whole number. The form of benefit
payment may be in a single lump sum payment or in annual installment payments
not in excess of ten years, as specified on a Director’s Distribution Election
Form. In the event that the Director fails to elect a form of distribution, ,
the Director shall be paid his or her Benefit in a single lump sum distribution
within 30 days following the Director’s Payment Date.

 

6.2        Payment Dates. If the Deferred Compensation Account is to be paid in
a single lump payment, the lump sum shall be paid within 60 days following a
Payment Date as set forth in Section 2.6. If the Deferred Compensation Account
is to be paid in installments, then the first installment shall be paid within
60 days following a Payment Date and all subsequent annual installments shall be
paid on January 1st of each year, commencing with the year following the year in
which the first annual installment was paid for the time period selected by the
Director on his Distribution Election Form. If a Director has elected different
time and forms of payments for certain Plan Years, the Committee shall track the
various elections to ensure payment(s) are made in accordance with the
elections.

 

6.3        Amount of Each Installment. The dollar amount of each installment
paid to a Director or his or her Beneficiaries shall be determined by
multiplying the value of the Director’s Deferred Compensation Account as of the
day immediately preceding such payment by a fraction. The numerator of the
fraction shall in all cases be one, and the denominator of the fraction shall be

 

 6 

 

 

the number of installments remaining to be paid to the Director or his or her
Beneficiaries, including the installment for which the calculation is being
made. For example, if a Director elected to receive 10 annual installments, the
amount of the first annual installment shall be 1/10th of the Director’s
Deferred Compensation Account, the second annual installment shall be 1/9th of
the then remaining Deferred Compensation Account, and so on.

 

6.4        Death After Commencement of Payment of Benefit. In the event of a
Director’s death after commencement of installment payments, the Company shall
continue payment of the remaining balance of the Director’s Benefit to the
Director’s Beneficiary at the same time and in the same manner as if the
Director had not died.

 

6.5        Change in Control. In the event of a Change in Control, the
Director’s Deferred Compensation Account shall automatically be paid in a single
lump sum payment within 30 days following a Change in Control notwithstanding a
Director’s payment election.

 

ARTICLE VII

BENEFICIARIES

 

7.1        Beneficiary Designations. The Director may designate one or more
Beneficiaries in the “Beneficiary Designation Form,” attached hereto as Exhibit
B, to receive the Benefit due to such Director upon his or her death. Such
Beneficiary designation may be revoked or amended by the Director by delivering
to the Company a new Beneficiary Designation Form. In the event the Director
fails to designate a Beneficiary, the Director’s designated Beneficiary shall be
deemed to be the Director’s estate.

 

7.2        Effect of Payment. The payment of a Participant’s vested benefit to
the deemed Beneficiary shall completely discharge the Company’s obligations to
the Participant or the Participant’s Beneficiary under this Plan.

 

7.3        Effect of Death After Separation from Service. Upon the death of a
Participant after Separation from Service, the Beneficiary shall be paid any
unpaid balance of the Participant’s Deferred Compensation Account at such time
or times and in such amount or amounts as if the Director had not died.

 

ARTICLE VIII

AMENDMENT AND TERMINATION OF PLAN

 

8.1        Amendment. The Company reserves the right to amend, suspend or
terminate this Plan at any time. However, to the extent any such amendment,
suspension or termination would adversely impact the Director’s (or
Beneficiary’s) Benefit, the amendment, suspension, or termination shall require
the written consent of the Director (or Beneficiary), even if the Director is no
longer serving on the board of directors of the Company or the Bank.

 

8.2        Termination. Under no circumstances may the Plan permit the
acceleration of the

 

 7 

 

 

time or manner of any payment under the Plan prior to the Director’s Payment
Date, except as provided in this Section 8.2. The Company, may, in its
discretion, elect to terminate the Plan in any of the following three (3)
circumstances and accelerate the payment of the Director’s entire unpaid Benefit
in accordance with Code Section 409A:

 

(a)         The Plan is terminated within 12 months of a corporate dissolution
taxed under Code Section 331, or with approval of a bankruptcy court pursuant to
11 U.S.C. §503(b)(1)(A), provided that the amounts deferred under the Plan are
included in the Director’s gross income in the latest of (i) the calendar year
in which the Plan terminates; (ii) the calendar year in which the amount is no
longer subject to a substantial risk of forfeiture; or (iii) the first calendar
year in which the payment is administratively practicable.

 

(b)         The Plan is terminated by irrevocable board action taken within the
30 days preceding a Change in Control (but not following a Change in Control),
provided that the Plan shall only be treated as terminated if all substantially
similar arrangements sponsored by the Company are terminated so that the
Director and all directors under substantially similar arrangements are required
to receive all amounts of compensation deferred under the terminated
arrangements within 12 months of the date of the termination of the
arrangements.

 

(c)         The Plan is terminated provided that (i) the termination and
liquidation does not occur proximate to a downturn in the financial health of
the Company, (ii) all arrangements sponsored by the Company that would be
aggregated with this Plan under Treasury Regulations 1.409A-1(c) if the Director
covered by this Plan was also covered by any of those other arrangements are
also terminated; (iii) no payments other than payments that would be payable
under the terms of the arrangement if the termination had not occurred are made
within 12 months of the termination of the arrangement; (iv) all payments are
made within 24 months of the termination of the arrangements; and (v) the
Company does not adopt a new arrangement that would be aggregated with any
terminated arrangement under Treasury Regulations Section 1.409A-1(c) if the
Director participated in both arrangements, at any time within three (3) years
following the date of termination of the arrangement.

 

ARTICLE IX

CLAIMS AND REVIEW PROCEDURES

 

9.1        Claims Procedure. A Director or Beneficiary (“Claimant”) who has not
received benefits under the Plan that he or she believes should be paid shall
make a claim for such benefits as follows:

 

(a)         Initiation – Written Claim. The Claimant initiates a claim by
submitting to the Bank a written claim for the benefits.

 

(b)         Timing of Bank Response. The Bank shall respond to such Claimant
within 90 days after receiving the claim. If the Bank determines that special
circumstances require additional time for processing the claim, the Bank can
extend the response period by an additional 90 days by notifying the Claimant in
writing, prior to the end of the initial 90-day period, that an additional

 

 8 

 

 

period is required. The notice of extension must set forth the special
circumstances and the date by which the Bank expects to render its decision.

 

(c)         Notice of Decision. If the Bank denies part or all of the claim, the
Bank shall notify the Claimant in writing of such denial. The Bank shall write
the notification in a manner calculated to be understood by the Claimant. The
notification shall set forth:

 

(i)          The specific reasons for the denial;

 

(ii)         A reference to the specific provisions of the Plan upon which the
denial is based;

 

(iii)        A description of any additional information or material necessary
for the Claimant to perfect the claim and an explanation of why it is needed;

 

(iv)        An explanation of the Plan’s review procedures and the time limits
applicable to such procedures; and

 

(v)         A statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA, following an adverse benefit determination upon review.

 

9.2        Review Procedure. If the Bank denies part or all of the claim, the
Claimant shall have the opportunity for a full and fair review by the Bank of
the denial, as follows:

 

(a)         Initiation – Written Request. To initiate the review, the Claimant,
within 60 days after receiving the Bank’s notice of denial, must file with the
Bank a written request for review.

 

(b)         Additional Submissions – Information Access. The Claimant shall then
have the opportunity to submit written comments, documents, records and other
information relating to the claim. The Bank shall also provide the Claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the Claimant’s claim for benefits.

 

(c)         Considerations on Review. In considering the review, the Bank shall
take into account all materials and information the Claimant submits relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

 

(d)         Timing of Bank Response. The Bank shall respond in writing to such
Claimant within 60 days after receiving the request for review. If the Bank
determines that special circumstances require additional time for processing the
claim, the Bank can extend the response period by an additional 60 days by
notifying the Claimant in writing, prior to the end of the initial 60-day
period, that an additional period is required. The notice of extension must set
forth the special circumstances and the date by which the Bank expects to render
its decision.

 

(e)         Notice of Decision. The Bank shall notify the Claimant in writing of
its decision on

 

 9 

 

 

review. The Bank shall write the notification in a manner calculated to be
understood by the Claimant. If the decision is a denial, then the notification
shall set forth:

 

(i)          The specific reasons for the denial;

 

(ii)         A reference to the specific provisions of the Plan upon which the
denial is based;

 

(iii)        A statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant (as defined in applicable ERISA regulations) to
the Claimant’s claim for benefits; and

 

(iv)        A statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA.

 

ARTICLE X

MISCELLANEOUS PROVISIONS

 

10.1      Unsecured General Creditor. The Director’s interest in his or her
Deferred Compensation Account is limited to the right to receive payments under
this Plan, and the Director’s position is that of a general unsecured creditor
of the Company.

 

10.2      Nonassignability. The interest of any person under this Plan (other
than the Company) shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, attachment or encumbrance, or to
the claims of creditors of such person, and any attempt to effectuate any such
actions shall be void.

 

10.3      Interest of Director. The Director and any Beneficiary shall be, in
respect to the Restricted Stock Units and Deferred Compensation Account and any
Benefits to be paid, and remain simply a creditor of the Company in the same
manner as any other creditor having a general claim for compensation, if and
when the Director’s or Beneficiary’s rights to receive payments shall mature and
become payable. At no time shall the Director be deemed to have any right, title
or interest, legal or equitable, in any asset of the Company, including, but not
limited to, any investments which represent amounts credited to the Restricted
Stock Units or Deferred Compensation Account.

 

10.4      Taxes. This Plan shall permit the acceleration of the time or schedule
of a payment to pay any taxes that may become due at any time that the
arrangement fails to meet the requirements of Code Section 409A and the
regulations and other guidance promulgated thereunder. Such payments shall not
exceed the amount required to be included in income as the result of the failure
to comply with the requirements of Code Section 409A.

 

10.5      Acceleration of Benefit. Except as specifically permitted herein or in
other sections of this Plan, no acceleration of the time or schedule of any
payment may be made hereunder. Notwithstanding the foregoing, payments may be
accelerated hereunder by the Company, in

 

 10 

 

 

accordance with the provisions of Treasury Regulation 1.409A-3(j)(4) and any
subsequent guidance issued. Accordingly, payments may be accelerated, in
accordance with requirements and conditions of the Treasury Regulations (or
subsequent guidance) in the following circumstances: (i) as a result of certain
domestic relations orders; (ii) in compliance with ethics agreements with the
Federal government; (iii) in compliance with ethics laws or conflicts of
interest laws; (iv) in limited cash-outs (but not in excess of the limit under
Code Section 402(g)(1)(B)); or (v) for any other purpose set forth in the
Treasury Regulations and subsequent guidance.

 

10.6      Exclusivity of Plan. This Plan is intended solely for the purpose of
deferring compensation to the Director to the mutual advantage of the parties.
Nothing contained in this Plan shall in any way affect or interfere with the
right of a Director to participate in any other benefit plan in which he or she
may be entitled to participate.

 

10.7      No Right to Continued Service. This Plan shall not confer any right to
continued service on a Director.

 

10.8      Notice. Each notice and other communication to be given pursuant to
this Plan shall be in writing and shall be deemed given only when (a) delivered
by hand, (b) transmitted by facsimile (fax), (c) received by the addressee, if
sent by registered or certified mail, return receipt requested, or by Express
Mail, Federal Express or other overnight delivery service, to the Company at its
principal office and to a Director at the last known address of such Director
(or to such other address or fax number as a party may specify by notice given
to the other party pursuant to this Section 10.8).

 

10.9      Governing Law. This Plan shall be construed and interpreted in
accordance with the laws of the State of New York.

 

10.10   Binding on Successors. This Plan shall be binding upon the Directors,
Company and Bank, their heirs, successors, legal representatives and assigns.

 

10.11   Stock Dividend or Corporate Transaction. In the event of any change in
the outstanding shares of the Company by reason of any stock dividend or split,
recapitalization, merger, consolidation, spin-off, reorganization, combination
or exchange of shares or other similar corporate change, then the Deferred
Compensation Account of each Director shall be adjusted by the Committee in a
reasonable manner to compensate for the change, and any such adjustment by the
Committee shall be conclusive and binding for all purposes of the Plan.

 

[Signature Page to Follow]

 

 11 

 

 

IN WITNESS WHEREOF, the Company and Bank have executed this Plan originally on
March 31, 2009, and as subsequently amended and restated on April 28, 2015.

 

  BRIDGE BANCORP, INC.         By:   /s/ Howard H. Nolan     Howard H. Nolan    
Senior EVP Chief Administrative and Financial Officer and Corporate Secretary  
      BRIDGEHAMPTON NATIONAL BANK         By:   /s/ Howard H. Nolan     Howard
H. Nolan     Senior EVP Chief Administrative and Financial Officer and Corporate
Secretary

 

 12 

